Per Curiam. Attorney Louis Etoch has filed an objection to his appointment as counsel and request to withdraw from representation of appellant, Roger Bradford, with respect to this appeal from the judgment and commitment order of the Arkansas County Circuit Court, Southern District, trial docket number CR 92-1, filed on July 12, 1995, convicting appellant of possession of cocaine with intent to deliver and sentencing him to a term of life imprisonment at the Arkansas Department of Correction. The notice of appeal and transcript have been filed in this court. By order of the trial court filed on August 2, 1995, Louis Etoch was appointed to serve as appellant’s counsel with respect to the state’s cases against appellant docketed: “CR-92-A11.” Louis Etoch requests withdrawal on the grounds that the illness of his father and senior law partner, Mr. Mike Etoch, has created a substantial backlog in their three-person law firm, and that Louis Etoch is also representing appellant, pursuant to his appointment by the circuit court, in eight other pending criminal cases. Under these circumstances, Louis Etoch asserts that he cannot provide effective representation to appellant in this appeal.  We find that Louis Etoch has stated good cause to grant his request. The request to withdraw is, therefore, granted.  Our review of the transcript reveals that, prior to Louis Etoch’s appointment, the trial court appointed attorney Robert Remet to serve as appellant’s counsel by order filed on August 17, 1994, and appointed attorney Dennis Molock to serve as appellant’s counsel by order filed on May 1, 1995. The transcript fails to reveal that any order relieving Mr. Remet or Mr. Molock as appellant’s counsel has been entered. Inasmuch as the trial court has lost jurisdiction of this case, we hereby release and discharge Mr. Remet and Mr. Molock as attorneys of record for appellant as to this appeal. We appoint attorney Garry Corrothers to serve as counsel for appellant in this appeal. Dudley and Newbern, JJ., dissent.